Citation Nr: 0718853	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a left buttock scar 
with residual pain, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent rating 
for a left buttock scar with residual pain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received in August 2005, the veteran stated that 
he was in receipt of Supplemental Security Income (SSI) 
specifically due to his scar.  Since such records could be 
relevant to adjudication of the veteran's claim, appropriate 
action is necessary to obtain any such records from the 
Social Security Administration (SSA) before the Board may 
properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  Thereafter, the RO should review the 
expanded record and determine if an 
increased rating is warranted for a left 
buttock scar with residual pain.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




